Title: C. W. F. Dumas to the Commissioners, 30 October 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 30e. Oct. 1778
      
      J’eus l’honneur de vous écrire Mardi 27 une Lettre très intéressante. L’adresse dont elle vous portoit copie a déjà fait divers grands effets. 1.° L’Assemblée d’hollande, dont ils croyoient ici être débarrassés aujourdhui, reprendra ses Séances mercredi prochain; en attendant Mrs. d’Amsterdam feront un tour chez eux, pour revenir Mardi avec quelques nouvelles instructions. 2.° Le Corps des Nobles de la Province, qui avoit déjà fait imprimer un Contre-avis, pour l’opposer dans l’Assemblée à celui d’Amsterdam, l’a prudemment supprimé. 3.° Un grand personnage, jaloux, avec raison, de l’amour du peuple, voyant par cette requête qu’il ne s’agit pas d’un simple faction parti dans la Régence d’Amsterdam, comme on cherche à le lui persuader, mais que le mécontentement augmente et devient général, paroît allarmé; le parti Anglois est consterné; Sir Y. envoya Dimanche un Exprès en Angleterre dans un Pinque de Pêcheur de Scheveling, apparemment pour leur faire part de ce qui se passe, et leur conseiller de baisser de ton et filer plus doux.
      M. le G. p., en lisant hier à l’Assemblee la réponse de Suffolk, témoigna par son ton et ses gestes qu’elle lui déplaisoit. J’ai fait part à quelques marchands d’Amsterdam de cette reponse, avec un bon Commentaire pour leur governe.
      Dans ma Lettre du 23 j’ai parlé à Mr. Franklin en gros d’une démarche que j’avois faite. J’ai le plaisir aujourdhui de pouvoir vous la dire avec son bon effet. Vous savez, Messieurs, par mes précédentes, qu’il restoit encore un prétexte à Mr. le Gp. pour rester dans l’inaction, savoir qu’il ne pouvoit communiquer le Traité sans votre consentement: pour lui ôter ce prétexte, j’ai demandé à g.F. le seul Exemplaire imprimé qu’il en avoit; et il a eu la bonté de me le ceder. Avec cela je fus le 22 demander audience à Mr. le Gp. Je lui remis le Traité imprimé de votre part, ajoutant que par déférence pour la Cour de F— vous aviez attendu qu’elle le publiât la premiere; que maintenant vous pensiez avoir à tous égards satisfait au contenu de votre Lettre, et qu’il pouvoit faire la démarche qu’il jugeroit la plus agréable à cette république. Le voyant interdit, et en peine de ce qu’il pourroit me dire, j’ai poussé la pointe, en lui faisant entendre, qu’il vous devoit au moins un retour de politesse; que vous vous y attendiez; et pour le lui prouver, je lui remis l’Extrait suivant, signé de mon nom, de la Lettre de Mr. Franklin du 22 Septembre.
      “We have made Overtures to the G. p. We took that to be a regular and Kind mode of proceeding. We expect an answer. If he gives us none, we shall naturally conclude, that there is no disposition in their HH. M. to have any connection with the United States of America; and I believe we shall give them no farther trouble. At least that would be my opinion. I know your nation, having been frequently there, and much esteeming the people, and wishing for a firm Union between the two republics. On the other Side, our Virgin State is a jolly one, and, though at present not very rich, will in time be a great fortune to any suitor; and where she has a favourable predisposition, it seems to be well worth cultivating.”
      Les endroits soulignés sont les petites additions que j’ai faites pour lier et approprier les morceaux extraits.
      Il lut attentivement, et marqua par un sourire agréable que la fin lui plaisoit. Je lui dis en me levant, que j’étois prêt à faire passer tout ce qu’il voudroit me remettre pour vous Messieurs, et que je le priois de me considérer comme aussi zélé pour le bien et la prosperité de cette republique, dans le sein de laquelle je me plaisois depuis si longtemps, qu’ami des Américains. Il me répondit, Je n’en doute pas. J’allai de là rendre compte à notre ami; et en lui donnant le double de l’Extrait ci-dessus, avec attestation comme quoi il étoit conforme à celui remis le même jour à Mr. le G. p., je lui fis entendre, que je remettois-là à sa Ville de quoi pouvoir faire un jour des reproches bien graves, si l’on supprimoit l’ouverture. Il en convint, et me remercia beaucoup.
      Les choses en resterent là jusqu’au 28 au matin, qu’une personne de poids, et en qui nous pouvons avoir toute confiance, en exigeant que je ne vous la nommasse pas à présent, m’a dit ce qui suit: “Vous êtes requis, de prier Mr. Franklin, de ne point trouver étrange ni incongru de la part de Mr. le Gr. P. s’il ne répond pas encore à la Lettre; et de lui faire entendre qu’il y a des raisons fortes, mais secrettes, qui imposent la nécessité de différer.”
      Je me suis apperçu, au reste, que notre Ami, jusque-là irrité contre le Gp., s’est assez radouci sur son sujet.
      J’ai bien reçu les papiers interessants, dont Mr. Lee m’a favorisé en date du 22 Oct.; et après en avoir communiqué le contenu à certaines personnes ici, j’en ai envoyé Copie au Gazettier de Leide, afin qu’il puisse rectifier dans son supplément, ou dans une feuille suivante, les inexactitudes où ses autres Correspondants l’ont fait tomber sur les mêmes articles dans sa gazette d’aujourdhui. Je me recommande à la continuation de ces faveurs, et de son bon souvenir et amitié, et suis avec un très grand respect, Messieurs Votre très humble et très obéissant serviteur
      
       Dumas
      
      
      
       P.S. J’allois fermer, lorsqu’on m’a apporté une brochure hollandoise de 180 pages in 8vo. qui vient de sortir de dessous la presse, et qui est annoncée publiquement en vente chez tous les Libraires de la Republique sous ce titre: Examen de la Conduite de la Grande-Bretagne à l’égard de la Hollande, depuis l’origine de la République jusqu’à ce jour; Par un Hollandois bien intentionne; Pour servir à faire connoître le Caractere des Anglois dans leur conduite envers les Américains. Cette Piece, bien faite, est tout ce qu’on peut imaginer de plus violent contre les Anglois. Ce que j’ai fait paroître, est la douceur-même en comparaison. Elle chagrinera certainement beaucoup le parti Anglois, et est très propre à irriter la Nation de plus en plus centre l’Angleterre. Tout ceci doit vous faire comprendre combien la fermentation gagne en ce pays; et aussi la conduite qu’on doit tenir ici pour bien manoeuvrer.
      
     